IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                             No. 02-40219
                         USDC No. 5:01-CV-216


GEORGE D. FARQUHAR,

                                      Petitioner-Appellant,
versus

N. LEE CONNER, Warden

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       --------------------
                        September 19, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     George D. Farquhar, federal prisoner # 28074-077, appeals

the district court’s denial of his motion for release pending the

district court’s disposition of his petition filed pursuant to 28

U.S.C. § 2241.    Farquhar has not raised substantial

constitutional claims upon which he has a high probability of

success or shown that extraordinary or exceptional circumstances

exist which make the grant of bail necessary to make the habeas

remedy effective.     Calley v. Callaway, 496 F.2d 701, 702 (5th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40219
                               - 2 -

Cir. 1974).   The district court’s denial of Farquhar’s motion is

AFFIRMED.

     Farquhar has also filed a motion in this court for release

pending this court’s review of the district court’s decision not

to release him pending that court’s disposition of his § 2241

petition.   Given that review of the district court’s decision not

to release Farquar is no longer pending, the instant motion is

DENIED as moot.